            Case 1:20-cv-07289 Document 1 Filed 09/08/20 Page 1 of 15




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

KELVIN HAWKINS,

                      Plaintiff,                       Civil Action No.

       v.                                              COMPLAINT FOR VIOLATIONS
                                                       OF THE FEDERAL SECURITIES
PRINCIPIA BIOPHARMA INC., DAN                          LAWS
BECKER, PATRICK MACHADO, ALAN B.
COLOWICK, SIMEON GEORGE, SHAWN
TOMASELLO, MARTIN BABLER,                              JURY TRIAL DEMANDED
SHAOLEE LIN,

                      Defendants.


       Plaintiff Kelvin Hawkins (“Plaintiff”) by and through his undersigned attorneys, brings

this action on behalf of himself and all others similarly situated, and alleges the following based

upon personal knowledge as to those allegations concerning Plaintiff and, as to all other matters,

upon the investigation of counsel, which includes, without limitation: (a) review and analysis of

public filings made by Principia Biopharma Inc., (“Principia” or the “Company”) and other

related parties and non-parties with the United States Securities and Exchange Commission

(“SEC”); (b) review and analysis of press releases and other publications disseminated by certain

of the Defendants (defined below) and other related non-parties; (c) review of news articles,

shareholder communications, and postings on Principia’s website concerning the Company’s

public statements; and (d) review of other publicly available information concerning Principia

and the Defendants.

                                   NATURE OF THE ACTION

       1.      Plaintiff brings this action on behalf of the public shareholders of Principia

against the Company and members of the Company’s Board of Directors (the “Board” or the
            Case 1:20-cv-07289 Document 1 Filed 09/08/20 Page 2 of 15




“Individual Defendants”) for violations of Sections 14(d)(4), 14(e) and 20(a) of the Securities

Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(d)(4), 78n(e), 78t(a), and SEC

Rule 14d-9, 17 C.F.R. §240.14d-9(d) (“Rule 14d-9”), in connection with the proposed

acquisition of the Company by Sanofi (“Parent”) and Kortex Acquisition Corp. (“Merger Sub,”

and together with Parent, “Sanofi”) (the “Proposed Transaction”).

       2.      On August 16, 2020, Principia announced that the Company had entered into

definitive agreement with Sanofi (the “Merger Agreement”), pursuant to which Merger Sub

commenced a tender offer (the “Tender Offer”) to purchase all of Principia’s outstanding

common stock for $100.00 per share in cash. The Tender Offer is scheduled to expire on

September 25, 2020.

       3.      On August 28, 2020, the Company filed an incomplete and materially misleading

Recommendation Statement with the SEC (the “Recommendation Statement”) in connection

with the Proposed Transaction. The Recommendation Statement omits material information

concerning the Proposed Transaction.

       4.      Accordingly, the failure to adequately disclose such material information

constitutes a violation of Sections 14(d), 14(e) and 20(a) of the Exchange Act as Principia

stockholders need such information in order to make a fully informed decision whether to tender

their shares in support of the Proposed Transaction or seek appraisal.

       5.      As set forth more fully herein, Plaintiff seeks to enjoin Defendants from

proceeding with the Proposed Transaction.




                                                2
              Case 1:20-cv-07289 Document 1 Filed 09/08/20 Page 3 of 15




                                 JURISDICTION AND VENUE

        6.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 as Plaintiff alleges violations of Sections 14(d)(4),

14(e) and 20(a) of the Exchange Act

        7.      This Court has personal jurisdiction over all of the Defendants because each is

either a corporation that conducts business in, solicits shareholders in, and/or maintains

operations within, this District, or is an individual who is either present in this District for

jurisdictional purposes or has sufficient minimum contacts with this District so as to make the

exercise of jurisdiction by this Court permissible under traditional notions of fair play and

substantial justice.

        8.      Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.          In addition, the

Company’s common stock trades on the NASDAQ Global Select Market (“NASDAQ”), which

is headquartered in this District.

                                         THE PARTIES

        9.      Plaintiff has been the owner of the common stock of Principia since prior to the

transaction herein complained of and continuously to date.

        10.     Defendant Principia is a Delaware corporation with its principal executive offices

located at 220 East Grand Avenue, South San Francisco, California 94080. The Company’s

stock trades on the NASDAQ under the ticker “PRNB.”

        11.     Defendant Dan Becker (“Becker”) is and has been a director of the Company at

all times during the relevant time period.




                                                 3
                Case 1:20-cv-07289 Document 1 Filed 09/08/20 Page 4 of 15




          12.    Defendant Patrick Machado (“Machado”) is and has been a director of the

Company at all times during the relevant time period.

          13.    Defendant Alan B. Colowick (“Colowick”) is and has been the Chairman of the

Board of the Company at all times during the relevant time period.

          14.    Defendant Simeon George (“George”) is and has been a director of the Company

at all times during the relevant time period.

          15.    Defendant Shawm Tomasello (“Tomasello”) is and has been a director of the

Company at all times during the relevant time period.

          16.    Defendant Martin Babler (“Babler”) is and has been the Company’s Chief

Executive Officer, President, and a director of the Company at all times during the relevant time

period.

          17.    Defendant Shao-Lee Lin (“Lin”) is and has been a director of the Company at all

times during the relevant time period.

          18.    Defendants Becker, Machado, Colowick, George, Tomasello, Babler, and Lin are

collectively referred to herein as the “Individual Defendants.”

          19.    Defendant Principia, along with the Individual Defendants, are collectively

referred to herein as “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

                                  Background of the Company

          20.    Principia is a late-stage biopharmaceutical company focused on developing novel

therapies for serious immune mediated diseases.

          21.    The Company’s strategy is to build and advance a pipeline of best-in-class, oral

drug candidates to address serious needs in immune-mediated diseases. The Company’s wholly




                                                 4
              Case 1:20-cv-07289 Document 1 Filed 09/08/20 Page 5 of 15




owned BTK inhibitor, rilzabrutinib, is currently being developed in two disease indications,

pemphigus and immune thrombocytopenia, and plans to initiate a Phase 2 clinical trial in patients

with IgG4-related diseases.

        22.     In addition, PRN2246/SAR442168, our BTK inhibitor for central nervous system

diseases, is currently being developed by Sanofi for multiple sclerosis.

        23.     Lastly, PRN473 Topical, a reversible covalent BTK inhibitor will be evaluated in

Phase 1 clinical trials for immune-mediated diseases.

                      The Company Announces the Proposed Transaction

        24.     On August 17, 2020, Principia issued a press release announcing that the

Company had entered an agreement in connection with the Proposed Transaction. The press

release stated, in pertinent part:


        PARIS and SOUTH SAN FRANCISCO, Calif. – August 17, 2020 – Sanofi
        and Principia Biopharma Inc. (NASDAQ: PRNB), a late-stage biopharmaceutical
        company focused on developing treatments for immune-mediated diseases,
        entered into a definitive agreement under which Sanofi will acquire all of the
        outstanding shares of Principia for $100 per share in cash, which represents an
        aggregate equity value of approximately $3.68 billion (on a fully diluted basis).
        The Sanofi and Principia Boards of Directors unanimously approved the
        transaction.

        “This acquisition advances our ongoing R&D transformation to accelerate
        development of the most promising medicines that will address significant patient
        needs,” said Paul Hudson, Sanofi Chief Executive Officer. “The addition of
        multiple BTK inhibitors to our pipeline demonstrates our commitment to strategic
        product acquisitions in our priority therapeutic areas. Full ownership of our
        brain-penetrant BTK inhibitor ‘168 removes complexities for this priority
        development program and simplifies future commercialization.”

        “The Phase 2b data in relapsing multiple sclerosis showed the strong potential of
        ‘168 to address disability and disease progression, and triggered the start of
        Phase 3 studies across the full spectrum of MS. Through this acquisition, we will
        be able to expand and accelerate development of BTK inhibitors across multiple
        indications. Both ‘168 and rilzabrutinib, have ‘pipeline in a product’ potential,
        and we look forward to unlocking their full treatment benefits across an array of



                                                 5
     Case 1:20-cv-07289 Document 1 Filed 09/08/20 Page 6 of 15




diseases,” said John Reed, M.D., Ph.D., Global Head of Research &
Development at Sanofi.

“Principia’s successful design and development of a whole portfolio of BTK
inhibitors for immunology is aimed to transform the treatment for patients with
immune-mediated diseases. By combining with Sanofi, we will bring significant
resources to expand and accelerate the potential benefits of these therapies. The
benefit of developing several BTK inhibitors will allow us to target specific organ
systems for optimal patient benefit. The merger will provide global resources to
get these novel therapies to patients faster,” said Martin Babler, President and
CEO at Principia Biopharma.

Principia’s Bruton tyrosine kinase (BTK) inhibitors add to Sanofi’s efforts to
accelerate and build a portfolio of the next generation of transformative
treatments for autoimmune diseases. BTK is present in the signaling pathways of
key innate and adaptive cell types of the immune system. Being able to block or
disrupt these signaling processes can help in stopping inflammation and tissue
destruction related to autoimmune diseases and target some of the underlying
pathophysiology.

                                 *      *       *

The Principia BTK inhibitor franchise is based on its proprietary Tailored
Covalency® platform that has generated potential best-in-class clinical candidates.
The platform allows the design of both reversible covalent and irreversible
covalent small molecule inhibitors that are more selective with less off-target
effects. The optimized target residence time has potential to deliver a desired
efficacy with a stronger safety profile.

In 2017, Sanofi formed a collaboration with Principia under which Principia
granted Sanofi an exclusive, worldwide license to develop and commercialize
BTK inhibitor ‘168 in multiple sclerosis and other central nervous system
diseases.

Transaction Terms

Under the terms of the merger agreement, Sanofi will commence a cash tender
offer to acquire all outstanding shares of Principia common stock for $100 per
share in cash for a total enterprise value of approximately $3.36 billion.

The consummation of the tender offer is subject to customary closing conditions,
including the tender of at least a majority of the outstanding shares of Principia
common stock, the expiration or termination of the waiting period under the Hart-
Scott-Rodino Antitrust Improvements Act of 1976, and other customary
conditions. Following the successful completion of the tender offer, a wholly
owned subsidiary of Sanofi will merge with Principia and the outstanding



                                        6
              Case 1:20-cv-07289 Document 1 Filed 09/08/20 Page 7 of 15




       Principia shares not tendered in the tender offer will be converted into the right to
       receive the same $100 per share in cash paid in the tender offer. The tender offer
       is expected to commence later this month. Sanofi plans to finance the transaction
       with cash on hand. Subject to the satisfaction or waiver of customary closing
       conditions, Sanofi expects to complete the acquisition in the fourth quarter of
       2020.

       Evercore is acting as financial advisor to Sanofi and Weil, Gotshal & Manges
       LLP is acting as its legal counsel. Centerview Partners LLC and BofA Securities
       are acting as financial advisors to Principia and Cooley LLP is acting as its legal
       counsel.

                FALSE AND MISLEADING STATEMENTS
   AND/OR MATERIAL OMISSIONS IN THE RECOMMENDATION STATEMENT

       25.      On August 28, 2020, the Company authorized the filing of the Recommendation

Statement with the SEC. The Recommendation Statement recommends that the Company’s

stockholders tender their shares in favor of the Proposed Transaction.

       26.      Defendants were obligated to carefully review the Recommendation Statement

prior to its filing with the SEC and dissemination to the Company’s unitholders to ensure that it

did not contain any material misrepresentations or omissions. However, the Recommendation

Statement misrepresent and/or omit material information that is necessary for the Company’s

shareholders to make informed decisions concerning whether to tender their shares in favor of

the Proposed Transaction.

                    Material False and Misleading Statements or Material
             Misrepresentations or Omissions Regarding Managements Projections

       27.      The Recommendation Statement contains financial projections prepared by senior

members of Principia’s and Sanofi’s management in connection with the Proposed Transaction,

but fails to provide material information concerning such.

       28.      The SEC has repeatedly emphasized that disclosure of non-GAAP projections can

be inherently misleading, and has therefore heightened its scrutiny of the use of such




                                                7
             Case 1:20-cv-07289 Document 1 Filed 09/08/20 Page 8 of 15




projections.1 Indeed, on May 17, 2016, the SEC’s Division of Corporation Finance released new

and updated Compliance and Disclosure Interpretations (“C&DIs”) on the use of non-GAAP

financial measures that demonstrate the SEC’s tightening policy.2 One of the new C&DIs

regarding forward-looking information, such as financial projections, explicitly requires

companies to provide any reconciling metrics that are available without unreasonable efforts.

       29.     In order to make management’s projections included in the Recommendation

Statement materially complete and not misleading, Defendants must provide a reconciliation

table of the non-GAAP measures to the most comparable GAAP measures.

       30.     Specifically, with respect to each set of financial projections, the Company must

disclose the line item projections for the financial metrics that were used to calculate the non-

GAAP measures, including, but not limited to, all line items used to calculate: (i) Unlevered Free

Cash Flow; and (ii) EBIT.

       31.     Disclosure of the above line item projections is vital to provide investors with the

complete mix of information necessary to make an informed decision when deciding whether to

tender their shares in connection with the Proposed Transaction.




1
   See, e.g., Nicolas Grabar and Sandra Flow, Non-GAAP Financial Measures: The SEC’s
Evolving Views, Harvard Law School Forum on Corporate Governance and Financial
Regulation (June 24, 2016), available at https://corpgov.law.harvard.edu/2016/06/24/non-gaap-
financial-measuresthesecs evolving-views/; Gretchen Morgenson, Fantasy Math Is Helping
Companies Spin Losses Into Profits, N.Y. Times, Apr. 22, 2016, available at
http://www.nytimes.com/2016/04/24/business/fantasy-mathis-helping-companies-spin-ossesinto-
profits.html?_r=0.
2
 Non-GAAP Financial Measures, Compliance & Disclosure Interpretations, U.S. SECURITIES
AND       EXCHANGE          COMMISSION           (May     17,     2017), available   at
https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm.


                                                8
             Case 1:20-cv-07289 Document 1 Filed 09/08/20 Page 9 of 15




                  Material False and Misleading Statements or Material
             Misrepresentations or Omissions Regarding Centerview’s Opinion

       32.     The Recommendation Statement contains the financial analyses and opinion of

Centerview Partners LLC (“Centerview”) concerning the Proposed Transaction but fails to

provide material information concerning information concerning such.

       33.     With respect to Centerview’s Selected Public Company Analysis, the

Recommendation Statement fails to disclose the multiples and metrics for each of the companies

observed in Centerview’s analysis.

       34.     With respect to Centerview’s Selected Precedent Transaction Analysis, the

Recommendation Statement fails to disclose: (i) the multiples and metrics for each of the

individual transactions observed in Centerview’s analysis; and (ii) the number of fully-diluted

outstanding Company shares.

       35.     With      respect   to   Centerview’s   Discounted   Cash   Flow    Analysis,   the

Recommendation Statement fails to disclose: (i) the inputs and assumptions underlying

Centerview’s selection of the discount rates ranging from 10.0% to 12.0%; (ii) the terminal

values of Principia; (iii) the basis for Centerview’s assumption that unlevered free cash flows

would decline in perpetuity after December 31, 2041 at a rate of free cash flow decline of 75%

year over year; and (iv) the number of fully-diluted outstanding Company shares.

       36.     With respect to Centerview’s Analyst Price Target Analysis, the Recommendation

Statement fails to disclose the individual price targets observed in the analysis, as well as the

sources thereof.

       37.     With respect to Centerview’s Premia Paid Analysis, the Recommendation

Statement fails to disclose the premiums paid in each of the individual transactions observed in

Centerview’s analysis.



                                                  9
             Case 1:20-cv-07289 Document 1 Filed 09/08/20 Page 10 of 15




                   Material False and Misleading Statements or Material
                 Misrepresentations or Omissions Regarding BofA’s Opinion

       38.     The Recommendation Statement contains the financial analyses and opinion of

BofA Securities, Inc. (“BofA”) concerning the Proposed Transaction but fails to provide material

information concerning information concerning such.

       39.     With respect to BofA’s Selected Publicly Traded Companies Analysis, the

Recommendation Statement fails to disclose the multiples and metrics for each of the companies

observed by BofA in the analysis.

       40.     With respect to BofA’s Discounted Cash Flow Analysis, the Recommendation

Statement fails to disclose: (i) the terminal values for Principia; (ii) the basis for BofA’s

application of an assumed perpetuity growth rate of negative 75% after calendar year 2041; (iii)

the inputs and assumptions underlying BofA’s selection of the discount rates ranging from 10.00

% to 12.00%; and (iv) the number of fully-diluted Company shares outstanding.

       41.     With respect to BofA’s Wall Street Analyst Price Targets analysis, the

Recommendation Statement fails to disclose the individual price targets observed by BofA in the

analysis, as well as the sources thereof.

       42.     With respect to BofA’s Premia Calculations analysis, the Recommendation

Statement fails to disclose the specific transactions observed in the analysis, as well as the

premiums paid in each transaction observed by BofA in the analysis.

       43.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed. Moreover,

the disclosure of projected financial information is material because it provides stockholders with

a basis to project the future financial performance of a company and allows stockholders to



                                                10
                Case 1:20-cv-07289 Document 1 Filed 09/08/20 Page 11 of 15




better understand the financial analyses performed by the company’s financial advisor in support

of its fairness opinion.

          44.     Without the above described information, the Company’s shareholders are not

fully informed with respect to the Proposed Transaction. Accordingly, in order to provide

shareholders with a complete mix of information, the omitted information described above

should be disclosed.

                                               COUNT I

                       (Against All Defendants for Violations of Section 14(d)
                  of the Exchange Act and Rule 14d-9 Promulgated Thereunder)

          45.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          46.     Section 14(d)(4) of the Exchange Act and Rule 14d-9 promulgated thereunder

makes it a requirement to make full and complete disclosure in connection with tender offers.

          47.     As discussed herein, the Recommendation Statement, while soliciting shareholder

support for the Proposed Transaction, misrepresent and/or omit material facts concerning the

Proposed Transaction.

          48.     Defendants prepared, reviewed, filed and disseminated the false and misleading

Recommendation Statement to Principia shareholders. In doing so, Defendants knew or

recklessly disregarded that the Recommendation Statement failed to disclose material facts

necessary in order to make the statements made, in light of the circumstances under which they

were made, not misleading.

          49.     The omissions and incomplete and misleading statements in the Recommendation

Statement are material in that a reasonable shareholder would consider them important in

deciding whether to tender their shares in favor of the Proposed Transaction. In addition, a



                                                    11
             Case 1:20-cv-07289 Document 1 Filed 09/08/20 Page 12 of 15




reasonable investor would view such information as altering the “total mix” of information made

available to shareholders.

       50.     By virtue of their positions within the Company and/or roles in the process and in

the preparation of the Recommendation Statement, Defendants were undoubtedly aware of this

information and had previously reviewed it, including participating in the Proposed Transaction

negotiation and sales process and reviewing Principia’s financial advisor’s complete financial

analyses purportedly summarized in the Recommendation Statement.

       51.     The Individual Defendants undoubtedly reviewed and relied upon the omitted

information identified above in connection with their decision to approve and recommend the

Proposed Transaction.

       52.     Principia is deemed negligent as a result of the Individual Defendants’ negligence

in preparing and reviewing the Recommendation Statement.

       53.     Defendants knew that Plaintiff and other shareholders would rely upon the

Recommendation Statement in determining whether to tender their shares in favor of the

Proposed Transaction.

       54.     As a direct and proximate result of Defendants’ unlawful course of conduct in

violation of Section 14(d)(4) of the Exchange Act and Rule 14d-9 promulgated thereunder,

absent injunctive relief from the Court, Plaintiff and other shareholders will suffer irreparable

injury by being denied the opportunity to make an informed decision as to whether to tender their

shares in favor of the Proposed Transaction.

       55.     Plaintiff has no adequate remedy at law.

                                          COUNT II

                             (Against All Defendants for Violation
                             Of Section 14(e) of the Exchange Act)



                                               12
                Case 1:20-cv-07289 Document 1 Filed 09/08/20 Page 13 of 15




          56.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          57.     Defendants violated Section 14(e) of the Exchange Act by issuing the

Recommendation Statement in which they made false statements of material fact or failed to

state all material facts that would be necessary to make the statements made, in light of the

circumstances, not misleading, or engaged in deceptive or manipulative acts or practices, in

connection with the Proposed Transaction.

          58.     Defendants knew that Plaintiff and the Company’s shareholders would rely upon

their statements made in the Recommendation Statement in determining whether to tender shares

in favor of the Proposed Transaction.

          59.     As a direct and proximate result of Defendants’ unlawful course of conduct in

violation of Section 14(e) of the Exchange Act, absent injunctive relief from the Court, Plaintiff

and other shareholders will suffer irreparable injury by being denied the opportunity to make an

informed decision as to whether to tender their shares in favor of the Proposed Transaction.

                                              COUNT III

                              (Against the Individual Defendants for
                          Violations of Section 20(a) of the Exchange Act)

          60.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          61.     The Individual Defendants acted as controlling persons of Principia within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Principia, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Recommendation

Statement filed with the SEC, they had the power to influence and control and did influence and



                                                    13
             Case 1:20-cv-07289 Document 1 Filed 09/08/20 Page 14 of 15




control, directly or indirectly, the decision-making of the Company, including the content and

dissemination of the various statements which Plaintiff contends are false and misleading.

       62.     Each of the Individual Defendants were provided with or had unlimited access to

copies of the Recommendation Statement and other statements alleged by Plaintiff to be

misleading prior to and/or shortly after these statements were issued and had the ability to

prevent the issuance of the statements or cause the statements to be corrected.

       63.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the securities

violations alleged herein, and exercised the same. The Recommendation Statement contain the

unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were thus directly connected with and involved in the making of the

Recommendation Statement.

       64.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(e) of the Exchange

Act, by their acts and omissions as alleged herein. By virtue of their positions as controlling

persons and the acts described herein, the Individual Defendants are liable pursuant to Section

20(a) of the Exchange Act.

       65.     As a direct and proximate result of Individual Defendants’ conduct, Plaintiff will

be irreparably harmed.

       66.     Plaintiff has no adequate remedy at law.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:




                                                14
              Case 1:20-cv-07289 Document 1 Filed 09/08/20 Page 15 of 15




       A.       Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.       Directing the Individual Defendants to disseminate an Amendment to the

Recommendation Statement that does not contain any untrue statements of material fact and that

states all material facts required in it or necessary to make the statements contained therein not

misleading;

       C.       Directing Defendants to account to Plaintiff for their damages sustained because

of the wrongs complained of herein;

       D.       Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       E.       Granting such other and further relief as this Court may deem just and proper.

                               DEMAND FOR TRIAL BY JURY

       Plaintiff hereby demands a trial by jury.

Dated: September 8, 2020                                Respectfully submitted,

                                                        By: /s/ Joshua M. Lifshitz
                                                        Joshua M. Lifshitz
                                                        Email: jml@jlclasslaw.com
                                                        LIFSHITZ LAW FIRM, P.C.
                                                        821 Franklin Avenue, Suite 209
                                                        Garden City, New York 11530
                                                        Telephone: (516) 493-9780
                                                        Facsimile: (516) 280-7376

                                                        Attorneys for Plaintiff




                                                   15
